Exhibit 10.2

 

GUARANTY OF PAYMENT AND PERFORMANCE

 

This GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is executed as of
July 25, 2016 by CARE CAPITAL PROPERTIES, INC., a Delaware corporation (the
“Parent”) and CARE CAPITAL PROPERTIES, LP, a Delaware limited partnership (“CCP
LP” and together with Parent collectively referred to herein as “Guarantor”),
for the benefit of CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders under the hereinafter
described Loan Agreement (together with its successors and assigns in such
capacity, “Administrative Agent”), for the benefit of the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to one or more certain promissory notes, dated of even date
herewith, executed by the parties listed on Schedule I attached hereto
(collectively, the “Borrowers”) and payable to the order of Lenders in the
original principal amount of One Hundred Thirty-Five Million and No/100 Dollars
($135,000,000.00) (together with all renewals, modifications, increases,
extensions, restatements and replacements thereof, collectively, the “Note”),
Borrowers have become indebted, and may from time to time be further indebted,
to Lenders with respect to a loan (the “Loan”) which is made pursuant to that
certain Loan Agreement, dated of even date herewith, between Borrowers,
Administrative Agent and Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, Lenders are not willing to make the Loan, or otherwise extend credit,
to Borrowers unless Guarantor unconditionally guarantees payment and performance
to Lenders of the Guaranteed Obligations (as herein defined); and

 

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrowers,
and Guarantor will directly benefit from Lenders’ making the Loan to Borrowers.

 

A G R E E M E N T S:

 

NOW, THEREFORE, as an inducement to Lenders to make the Loan to Borrowers and to
extend such additional credit as Lenders may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Guarantor does
hereby agree as follows:

 

1.             DEFINED TERMS.

 

(a)           When used in this Guaranty, the terms set forth on Schedule II
attached hereto shall have the meaning set forth in Schedule II.

 

(b)           All other capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Loan Agreement.

 

1

--------------------------------------------------------------------------------


 

2.             THE GUARANTY.

 

2.1          Guaranty of Obligations.  Guarantor unconditionally and absolutely
guarantees to Lenders the full and prompt payment and performance when due,
whether at maturity or earlier, by reason of acceleration or otherwise, and at
all times thereafter, of the indebtedness, liabilities and obligations of every
kind and nature of Borrowers to Administrative Agent and/or Lenders arising
under or in any way relating to the Loan Agreement or any of the other Loan
Documents, howsoever created, incurred or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, due or to become due, and
howsoever owned, held or acquired by Lenders and Administrative Agent, including
but not limited to repayment of the Loan and payment of any Exit Fee, including
all “Obligations”, as such term is defined in the Loan Agreement (collectively,
the “Guaranteed Obligations”). Without limitation to the foregoing, the
Obligations shall include (a) all reasonable documented attorneys’ and
paralegals’ fees (but not including the cost of in-house attorneys and
paralegals), costs and expenses and all documented court costs (including costs
of appeal) incurred by Administrative Agent and Lenders in collecting any amount
due Administrative Agent and Lenders under this Guaranty or in prosecuting any
action against Borrowers, Guarantor or any other guarantor with respect to all
or any part of the Obligations (collectively, the “Enforcement Costs”), and
(b) all interest, documented fees, costs and expenses due Administrative Agent
and/or Lenders after the filing of a bankruptcy petition by or against Borrowers
regardless of whether such amounts can be collected during the pendency of the
bankruptcy proceedings.

 

2.2          Continuing Guaranty; Guaranty of Payment.  This Guaranty is a
continuing guaranty of the Guaranteed Obligations, and Guarantor agrees that the
obligations of Guarantor to Administrative Agent and Lenders hereunder shall be
primary obligations, shall not be subject to any counterclaim, set-off,
abatement, deferment or defense based upon any claim that Guarantor may have
against Administrative Agent, Lenders, Borrowers or any other Person.  Guarantor
shall be regarded, and shall be in the same position, as the principal debtors
with respect to the Guaranteed Obligations (but without regard to the
limitations on recourse of the Borrowers set forth in Article 12 of the Loan
Agreement).  Guarantor agrees that any notice or directive given at any time to
Administrative Agent or any Lender which is inconsistent with the first sentence
of this Section 2.2 shall be null and void and may be ignored by Administrative
Agent and such Lender, and, in addition, may not be pleaded or introduced as
evidence in any litigation relating to this Guaranty for the reason that such
pleading or introduction would be at variance with the written terms of this
Guaranty, unless Administrative Agent and Lenders have specifically agreed
otherwise in writing.

 

2.3          Liability of Guarantor Not Affected.  This Guaranty shall remain in
full force and effect without regard to, and shall not be released, discharged
or affected in any way by any circumstances or condition, including, without
limitation:

 

(a)           the attempt or the absence of any attempt by Administrative Agent
(on behalf of Lenders) to obtain payment or performance by Borrowers or
Guarantor (this being a guaranty of payment and performance and not of
collection);

 

(b)           delay by Administrative Agent (on behalf of Lenders) in enforcing
or absence of action to enforce Guarantor’s obligations hereunder or of any
other party under the Loan Documents, or any prior partial exercise by
Administrative Agent (on

 

2

--------------------------------------------------------------------------------


 

behalf of Lenders) of any right or remedy hereunder or under any of the other
Loan Documents;

 

(c)           the fact that Borrowers are not liable for the payment or
performance of the Guaranteed Obligations, or any portion thereof, for any
reason whatsoever, Guarantor being liable for the Guaranteed Obligations
notwithstanding that Borrowers may not be;

 

(d)           any renewal, extension, substitution, modification, settlement,
compromise, replacement of or indulgence with respect to, the Guaranteed
Obligations, all of which Administrative Agent (on behalf of Lenders) is hereby
authorized to make;

 

(e)           any sale, exchange, release, surrender or other disposition of, or
realization upon, any collateral securing the Guaranteed Obligations, or any
amendment, waiver, settlement or compromise of any guaranties of the Guaranteed
Obligations, or any other obligation of any Person with respect to the Loan
Documents;

 

(f)            the acceptance by Administrative Agent (on behalf of Lenders) of
any additional security for the Guaranteed Obligations;

 

(g)           the lack of genuineness, validity, regularity or enforceability of
or amendment, waiver or consent by Administrative Agent (on behalf of Lenders)
with respect to, any provision of any instrument evidencing, securing or
otherwise relating to the Guaranteed Obligations, or any part thereof, including
without limitation, the other Loan Documents;

 

(h)           the existence, value or condition of, or the failure by
Administrative Agent (on behalf of Lenders) to take any steps to perfect,
maintain, or enforce, the security interests or remedies under the Loan
Documents, or to preserve the rights to or protect any security or collateral,
for the Guaranteed Obligations granted to Administrative Agent (for the benefit
of Lenders);

 

(i)            any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshalling of assets and
liabilities or similar event or proceedings with respect to any Borrower or
Guarantor or any other Person, as applicable, or any of their respective
properties (each, an “Insolvency Proceeding”), or any action taken by
Administrative Agent (on behalf of Lenders), any trustee or receiver or by any
court in any such proceeding;

 

(j)            the failure by Administrative Agent (on behalf of Lenders) to
file or enforce a claim against the estate (either in an Insolvency Proceeding
or other proceeding) of any Borrower or Guarantor or any other Person;

 

(k)           in any proceeding under Title 11 of the United States Code (11
U.S.C. Section 101 et seq.), as amended (the “Bankruptcy Code”):  (i) any
election by Administrative Agent (on behalf of Lenders) under
Section 1111(b)(2) of the Bankruptcy Code, (ii) any borrowing or grant of a
security interest by any Borrower as a debtor-in-possession under Section 364 of
the Bankruptcy Code, (iii) the inability of

 

3

--------------------------------------------------------------------------------


 

Administrative Agent (on behalf of Lenders) to enforce the Guaranteed
Obligations against Borrowers by application of the automatic stay provisions of
Section 362 of the Bankruptcy Code, or (iv) the disallowance, under Section 502
of the Bankruptcy Code, of all or any portion of Administrative Agent’s or any
Lender’s claim(s) against any Borrower for repayment of the Guaranteed
Obligations;

 

(l)            the failure of Guarantor to receive notice of any intended
disposition of the collateral for the Guaranteed Obligations;

 

(m)          any merger or consolidation of any Borrower into or with any other
entity, or any sale, lease or transfer of any of the assets of any Borrower or
Guarantor to any other Person;

 

(n)           any change in the ownership of any Borrower, or any change in the
relationship between any Borrower and Guarantor or any termination of any such
relationship;

 

(o)           the death, incapacity, insanity, disability, dissolution or other
change in status of any Borrower or Guarantor;

 

(p)           the making of additional loans to Borrowers, the increase or
reduction of the maximum principal amount of the Guaranteed Obligations, the
increase or reduction in the interest rate provided in the Notes, or any other
modification, amendment, release or waiver of the terms of the Loan Documents;

 

(q)           the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of Guarantor; and

 

(r)            any other action or circumstance which might otherwise constitute
a legal or equitable discharge or defense of any Borrower, Guarantor or any
other guarantor other than payment of the Guaranteed Obligations in full.

 

Guarantor hereby expressly waives and surrenders any defense to its liability
under this Guaranty based upon any of the foregoing acts, omissions, agreements,
waivers or matters, whether or not Guarantor had notice or knowledge of same. 
It is the purpose and intent of this Guaranty that the obligations of Guarantor
hereunder shall be absolute and unconditional under any and all circumstances.

 

2.4          Rights of Administrative Agent.  Administrative Agent is hereby
authorized, without notice to or demand of Guarantor and without affecting the
liability of Guarantor hereunder, to take any of the following actions from time
to time on behalf of Lenders and neither Administrative Agent nor any Lender
shall incur any liability to Guarantor as a result thereof, and no such action
shall impair or release the Guaranteed Obligations of Guarantor or any of them
under this Guaranty:

 

(a)           increase or decrease the amount of, or renew, extend, accelerate
or otherwise change the time, place or terms for payment of, or other terms
relating to, the Guaranteed Obligations, or otherwise modify, amend or change
the terms of any promissory note or other agreement evidencing, securing or
otherwise relating to any of

 

4

--------------------------------------------------------------------------------


 

the Guaranteed Obligations, including, without limitation, the making of
additional advances thereunder;

 

(b)           accept and apply any payments on or recoveries against the
Guaranteed Obligations from any source, and any proceeds of any security
therefor, to the Guaranteed Obligations in such manner, order and priority as
set forth in the Loan Agreement;

 

(c)           take, hold, sell, exchange, dispose of, release or otherwise
dispose of all or any property pledged, mortgaged or conveyed, or in which
Administrative Agent has been granted a lien (for the benefit of Lenders), as
security for the Guaranteed Obligations or the payment of this Guaranty;

 

(d)           settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations or any portion thereof;

 

(e)           accept, hold, substitute, add or release any other guaranty or
endorsements of the Guaranteed Obligations;

 

(f)            take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to
Administrative Agent at law, equity or otherwise, or waive or refrain from
exercising any such remedies, powers or privileges;

 

(g)           amend or modify, in any manner whatsoever, the Loan Documents;

 

(h)           extend or waive the time for any Person’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

 

(i)            release anyone who may be liable in any manner for the payment of
any amounts owed by Borrowers, Guarantor or any other Borrower Party to
Administrative Agent and/or Lenders;

 

(j)            modify or terminate the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of
Guarantor, the Borrowers or any other Borrower Party are subordinated to the
claims of Administrative Agent and Lenders; and

 

(k)           at any time after maturity of the Guaranteed Obligations,
appropriate and apply toward payment of the Guaranteed Obligations (i) any
indebtedness due or to become due from Lenders to Guarantor, and (ii) any
moneys, credits, or other property belonging to Guarantor at any time held by or
coming into the possession of Administrative Agent or any Lender or any
affiliates thereof, whether for deposit or otherwise;

 

5

--------------------------------------------------------------------------------


 

2.5          Subordination.  All indebtedness now or hereafter owing by
Borrowers to Guarantor for borrowed money or otherwise is hereby subordinated to
the payment of the Guaranteed Obligations, and, following and during the
continuance of any Event of Default hereunder or under any of the other Loan
Documents, Guarantor shall not accept payment of all or any portion of such
subordinated indebtedness until satisfaction in full of the Guaranteed
Obligations.  All security interests, liens and encumbrances which Guarantor now
or hereafter may have upon any of the assets of Borrowers are hereby
subordinated to all security interests, liens and encumbrances heretofore, now
or hereafter granted to Administrative Agent (for the benefit of Lenders)
pursuant to any of the Loan Documents.

 

2.6          Joint and Several Liability.  The liability of all of the parties
constituting Guarantor is joint and several. In addition, Guarantor’s
obligations hereunder are joint and several with any other person now or
hereafter obligated under the Loan Documents and are independent of any
obligations of Guarantor under the Loan Documents. A separate action or actions
may be brought and prosecuted against Guarantor, whether or not action is
brought against any other person or whether or not any other person is joined in
such action or actions.

 

3.             GUARANTOR’S ADDITIONAL WAIVERS

 

3.1          Statutes of Limitation.  Guarantor irrevocably waives all statutes
of limitation as a defense to any action or proceeding brought against
Guarantor, the Borrowers or any other Borrower Party by Administrative Agent or
any Lender, to the fullest extent permitted by law.

 

3.2          Election of Remedies.  If Administrative Agent may, under
applicable law, proceed to realize benefits under any of the Loan Documents
giving Administrative Agent (for the benefit of Lenders) a lien upon any
collateral owned by Borrowers or any other Borrower Party, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of Administrative Agent’s rights and remedies under this
Guaranty.  If, in the exercise of any of Administrative Agent’s rights and
remedies against Borrowers, or Guarantor or any other Person liable with respect
to the Guaranteed Obligations, Administrative Agent shall forfeit any of the
rights or remedies available to Administrative Agent (on behalf of Lenders),
including any right to enter a deficiency judgment against Borrowers, whether
because of any applicable laws pertaining to “election of remedies” or the like,
Guarantor hereby consents to such action by Administrative Agent, as applicable,
and waives any claim or defense based upon such action, even if such action by
Administrative Agent shall result in a full or partial loss of any rights of
subrogation which Guarantor might otherwise have had but for such action by
Administrative Agent.  Any election of remedies which results in the denial or
impairment of the right of Administrative Agent (on behalf of Lenders) to seek a
deficiency judgment against Borrowers shall not impair Guarantor’s obligation to
pay the full amount of the Guaranteed Obligations, and Guarantor hereby
irrevocably waives any defense based upon an election of remedies made by
Administrative Agent (on behalf of Lenders) or any other election afforded to
Administrative Agent pursuant to applicable law, including, without limitation,
(a) any election to proceed by judicial or nonjudicial foreclosure or by Uniform
Commercial Code sale or by deed or assignment in lieu thereof, or any election
of remedies which destroys or otherwise impairs the subrogation rights of the
Guarantor or the rights of the Guarantor to proceed against Borrowers or any
other Person for reimbursement, or both, (b) the waiver by

 

6

--------------------------------------------------------------------------------


 

Administrative Agent or Lenders, either by action or inaction of Administrative
Agent or Lenders or by operation of law, of a deficiency judgment against
Borrowers, and (c) any election pursuant to an Insolvency Proceeding.

 

3.3          Rights of Subrogation and Other Rights.  To the fullest extent
permitted by applicable law, Guarantor hereby:

 

(a)           on behalf of itself and its successors and assigns (including any
surety) subordinates to any rights Administrative Agent and Lenders may have
against Borrowers and to all right, title and interest Administrative Agent (for
the benefit of Lenders) may have in such any collateral or security for the
Guaranteed Obligations, until such time as the Guaranteed Obligations have been
paid in full, (i) any and all rights at law or in equity to seek subrogation,
contribution, indemnification or any other form of reimbursement or repayment
from Borrowers or any other Person now or hereafter primarily or secondarily
liable for any of the Guaranteed Obligations for any disbursements made by
Guarantor under or in connection with this Guaranty, (ii) all claims of any kind
or type against Borrowers as a result of any payment made by Guarantor to
Administrative Agent for the account of Lenders, and (iii) any right to
participate in any security now or hereafter held by Administrative Agent (for
the benefit of Lenders); and in furtherance, and not in limitation, of the
foregoing, Guarantor agrees that any payment to Administrative Agent for the
account of Lenders pursuant to this Guaranty shall be deemed a contribution to
the capital of Borrowers or other obligated party and shall not constitute
Guarantor a creditor of Borrowers or such other party; and

 

(b)           further acknowledges and agrees that (i) this subordination is
intended to benefit Administrative Agent and Lenders and shall not limit or
otherwise affect Guarantor’s liability hereunder or the enforceability of this
Guaranty and (ii) Administrative Agent and Lenders and their respective
successors and assigns are intended third party beneficiaries of the
subordination and agreements set forth in this Section 3.3 and its rights under
this Section 3.3 shall survive payment in full of the Guaranteed Obligations.

 

3.4          Demands and Notices.  To the fullest extent permitted by applicable
law, Guarantor irrevocably waives all presentments, demands for performance,
protests, notices of protest, notices of dishonor, notice of acceleration to
Borrowers, any other Person or any other party with respect to the Loan or the
Guaranteed Obligations, notices of acceptance of this Guaranty and of the
existence, creation or incurring of new or additional Guaranteed Obligations,
notices of defaults by Borrowers or any other Person liable for all or any
portion of the Guaranteed Obligations and demands and notices of every kind that
may be required to be given by any statute or rule or law.

 

3.5          Borrower Information.  To the fullest extent permitted by
applicable law, Guarantor irrevocably waives (a) any duty of Administrative
Agent or Lenders to advise Guarantor of any facts that may now or hereafter be
known to Administrative Agent or Lenders regarding Borrowers regardless of
whether Administrative Agent or Lenders have reason to believe that any such
facts materially increase the risk beyond that which Guarantor intends to assume
or has reason to believe that such facts are unknown to Guarantor, Guarantor
acknowledging that Guarantor is fully responsible for being and keeping informed
of the

 

7

--------------------------------------------------------------------------------


 

financial conditions and affairs of Borrowers, and (b) any defense based on any
claim that Guarantor’s obligations exceed or are more burdensome than those of
Borrowers.

 

 

3.6          Limitation of Liability.  To the fullest extent permitted by
applicable law, Guarantor irrevocably waives any impairment, modification,
change, release or limitation of the liability of, or stay of actions or lien
enforcement proceedings against Borrowers or Guarantor, their property, or their
estate in bankruptcy, resulting from the operation of any provision of the state
or federal bankruptcy laws, or from the decision of any court.

 

3.7          Lack of Diligence.  To the fullest extent permitted by applicable
law, Guarantor irrevocably waives any and all claims or defenses based upon lack
of diligence in:  (a) collection of any Guaranteed Obligations; (b) protection
of any collateral or other security for the Indebtedness or Guaranteed
Obligations; or (c) realization upon any collateral or under any of the other
Loan Documents.

 

3.8          Other Defenses.  To the fullest extent permitted by applicable law,
Guarantor irrevocably waives any other defenses, set-offs or counterclaims which
may be available to Borrowers, or any other Guarantor, and any and all other
defenses now or at any time hereafter available to Guarantor (including without
limitation those given to sureties) at law or in equity, including but not
limited to any defenses based upon:

 

(a)           the incapacity, lack of authority, death or disability of any
Borrower, any other Guarantor or Person;

 

(b)           the failure of Administrative Agent to commence (on behalf of
Lenders) an action against Borrowers or any other Person or to proceed against
or exhaust any security held by Administrative Agent, for the benefit of
Lenders, at any time or to pursue any other remedy whatsoever at any time;

 

(c)           the consideration for this Guaranty;

 

(d)           any acts or omissions of Administrative Agent or Lenders which
vary, increase or decrease the risk of Guarantor;

 

(e)           the application by Borrowers of the proceeds of the Loan for
purposes other than the purposes represented by Borrowers to Administrative
Agent and Lenders or intended or understood by Administrative Agent or Lenders
or Guarantor;

 

(f)            any statute or rule of law which provides that the obligation of
a surety must be neither larger in amount nor in any other aspects more
burdensome than that of a principal;

 

(g)           Administrative Agent’s election (on behalf of Lenders), in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 111(b)(2) of the Bankruptcy Code or any successor statute; and

 

(h)           any borrowing or any grant of a security interest under
Section 364 of the Bankruptcy Code.

 

8

--------------------------------------------------------------------------------


 

3.9          Nature of Waivers.  It is agreed among Guarantor, Administrative
Agent and Lenders that the waivers set forth in this Guaranty (both in this
Section and elsewhere) are of the essence of the transaction contemplated by the
Loan Documents and that, but for this Guaranty and such waivers, Administrative
Agent and Lenders would decline to enter into the Loan Agreement.

 

4.             REPRESENTATIONS, WARRANTIES AND COVENANTS.  Guarantor represents,
warrants and covenants to Administrative Agent and Lenders as follows:

 

4.1          Financial Statements.  All financial statements and other financial
information furnished or to be furnished to Administrative Agent (a) fairly
present in all material respects the financial condition of the Parent and its
consolidated Subsidiaries as of the date thereof, (b) were be prepared in
accordance with GAAP, consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein and subject to the absence
of footnotes and to normal year-end audit adjustments and (c) show all material
indebtedness and other material liabilities, direct or contingent, of the Parent
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and material Indebtedness, in each case, to the extent
required by GAAP.  Since December 31, 2015 there has been no Material Adverse
Change.

 

4.2          No Defaults.  The execution, delivery and performance by Guarantor
of this Guaranty has been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of
Guarantor’s organization documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material contractual obligation to which Guarantor is
party or affecting Guarantor or the properties of Guarantor or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Guarantor or its property is subject;
or (c) violate any applicable law; except in each case referred to in clause
(b) or (c), as contemplated hereunder or to the extent such conflict, breach,
contravention or violation, or creation of any such Lien or required payment
could not reasonably be expected to have a Material Adverse Effect.  No Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Guaranty.

 

4.3          No Litigation.  There are no actions, suits, proceedings, claims,
investigations or disputes pending or, to the knowledge of Guarantor, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Guarantor or against any of their properties or
revenues that (a) affect or pertain to this Guaranty, or any of the transactions
contemplated hereby and (i) would materially and adversely affect the
transactions set forth in this Guaranty or otherwise contemplated hereby or
(ii) contests in any manner the validity or enforceability of any material
provision of this Guaranty, or (b) as to which there is a reasonable possibility
of an adverse determination, and, if so adversely determined, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.4          Accuracy.  No report, financial statement, certificate or other
information furnished in writing by or on behalf of Guarantor to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of the Guaranty or

 

9

--------------------------------------------------------------------------------


 

delivered hereunder (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Guarantor represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that actual results may differ
materially from projections).

 

4.5          No Defenses.  As of the date of this Guaranty, Guarantor’s
obligations under this Guaranty are not subject to any offsets or, except to the
extent any such defenses cannot be waived or otherwise abrogated under
applicable law, defenses against Administrative Agent or Lenders of any kind.

 

4.6          Organization.  The Parent is a corporation duly organized and
validly existing and in good standing under the laws of the State of Delaware. 
CCP LP is a limited partnership duly organized, validly existing and in good
standing under the laws of the state of Delaware.  Guarantor’s principal place
of business is 191 N. Wacker Drive, Suite 1200, Chicago, Illinois 60606. 
Guarantor owns an indirect membership interest in each Borrower.  Guarantor has
full right, power and authority to execute this Guaranty.

 

4.7          Governing Documents.  A true, complete and correct copy of the
documents creating Guarantor and any amendments thereto, the certificate of
limited partnership and articles of incorporation and all other documents
creating and governing Guarantor (collectively, the “Guarantor Documents”) have
been furnished to Administrative Agent.  No breach exists under any of the
Guarantor Documents and no condition exists which, with the giving of notice or
the passage of time would constitute a material breach under any of the
Guarantor Documents.

 

4.8          Existence.  Guarantor shall preserve and keep in full force and
effect its existence, entity status, franchises, rights and privileges under the
laws of its state of formation except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  Guarantor shall
not terminate or permit the termination of the Guarantor Documents without the
prior written consent of Administrative Agent.  Guarantor shall not at any time
cause or permit any of the Guarantor Documents to be modified, amended or
supplemented in any respect whatsoever, without, in each case, the express prior
written consent or approval of the Administrative Agent, if such changes would
adversely affect in any material respect the rights of the Administrative Agent
or any of the Lenders hereunder or under any of the other Loan Documents.
Guarantor shall not change its name, identity, or organizational structure, the
location of its chief executive office or its place of business or its state of
organization unless Administrative Agent has been notified in writing in
advance.

 

4.9          REIT Status.  Guarantor shall operate its businesses at all times
so as to satisfy all requirements necessary for the Parent to qualify as a REIT
under Sections 856 through 860 of the Code and (ii) at all times after the REIT
Election Effective Date maintain the Parent’s qualification as a REIT under
Sections 856 through 860 of the Code. The Parent will elect to be taxed as a
REIT commencing with its taxable year ended December 31, 2015. The Parent will
maintain adequate records so as to comply with all record-keeping requirements
relating to its qualification as a REIT as required by the Code and applicable
regulations of the Department of

 

10

--------------------------------------------------------------------------------


 

the Treasury promulgated thereunder and will properly prepare and timely file
with the IRS all returns and reports required thereby. In addition, the Parent
shall remain publicly traded with securities listed on the New York Stock
Exchange or the NASDAQ Stock Market.

 

5.             COVENANTS

 

5.1          No Defenses.  Guarantor agrees that its obligations under this
Guaranty shall not be subject to any counterclaims, offsets or defenses against
Administrative Agent or any Lender of any kind which may arise in the future.

 

5.2          Financial Information.  Guarantor hereby agrees, as a material
inducement to Lenders to make the Loan to Borrowers, if the Parent is no longer
a publicly traded entity, within one hundred twenty (120) days after the end of
each fiscal year, to deliver annual audited financial statements prepared for
Guarantor prepared by a firm of independent public accountants reasonably
satisfactory to Administrative Agent. In addition, Guarantor shall deliver to
the Administrative Agent (for distribution to each Lender):

 

(a)           as soon as available, but in any event within five (5) Business
Days following the date the Parent is required to file its Form 10-K with the
SEC (without giving effect to any extension of such due date, whether obtained
by filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise) (commencing with the fiscal year ended December 31, 2016),
a consolidated balance sheet of the Consolidated Group as at the end of such
fiscal year, and the related consolidated statements of income or operations,
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable securities laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit (provided that to the extent the components of such
consolidated financial statements relating to a prior fiscal period are
separately audited by different independent public accounting firms, the audit
report of any such accounting firm may contain a qualification or exception as
to scope of such consolidated financial statements as they relate to such
components); and

 

(b)           as soon as available, but in any event within five (5) Business
Days following the date the Parent is required to file its Form 10-Q with the
SEC (without giving effect to any extension of such due date, whether obtained
by filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise) (commencing with the fiscal quarter ending June 30, 2016),
an unaudited consolidated balance sheet of the Consolidated Group as at the end
of such fiscal quarter, and the related unaudited consolidated statements of
income or operations for such fiscal quarter and for the portion of the Parent’s
fiscal year then ended, and the related unaudited statements of stockholders’
equity and cash flows for the portion of the Parent’s fiscal year then ended,
setting forth in each case (commencing with the fiscal quarter ending
December 31, 2016) in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, as

 

11

--------------------------------------------------------------------------------


 

applicable, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer as fairly presenting in all material respects
the financial condition, results of operations, equity and cash flows of the
Consolidated Group in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; and

 

(c)           as soon as available, but in no event later than the date the
statements referred to in subsection (a) above are delivered, an annual forecast
for the then-current fiscal year, prepared in a manner and form reasonably
acceptable to the Administrative Agent.

 

Documents required to be delivered pursuant to Section 5.2(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent posts such documents, or
provides a link thereto, on Parent’s website on the Internet at the website
address of www.carecapitalproperties.com; or (ii) on which such documents are
posted on Parent’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) Guarantor shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) Guarantor shall notify the Administrative Agent
(by telecopier or electronic mail), which shall notify each Lender, of the
posting of any such documents and, upon request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

5.3          Financial Negative Covenants.  So long as any amount of the Loan
shall remain unpaid, Guarantors shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

 

(a)           Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio to be greater than sixty percent (60%) as of the end of any
fiscal quarter of the Parent. Notwithstanding the foregoing, the Credit Parties
shall be permitted to increase the maximum Consolidated Total Leverage Ratio to
sixty five percent (65%) for any fiscal quarter in which a Significant
Acquisition occurs and for the two consecutive full fiscal quarters immediately
thereafter.

 

(b)           Consolidated Secured Debt Leverage Ratio. Permit the Consolidated
Secured Debt Leverage Ratio to be greater than thirty percent (30%) as of the
end of any fiscal quarter of the Parent.

 

(c)           Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.50 to 1.00 as of the end of any
fiscal quarter of the Parent.

 

12

--------------------------------------------------------------------------------


 

(d)           Consolidated Unsecured Leverage Ratio. Permit the Consolidated
Unsecured Leverage Ratio to be greater than sixty percent (60%) as of the end of
any fiscal quarter of the Parent. Notwithstanding the foregoing, the Credit
Parties shall be permitted to increase the maximum Consolidated Unsecured
Leverage Ratio to sixty five percent (65%) for any fiscal quarter in which a
Significant Acquisition occurs and for the two consecutive full fiscal quarters
immediately thereafter.

 

(e)           Consolidated Adjusted Net Worth. Permit the Consolidated Adjusted
Net Worth to be, at any time, less than the sum of (i) amount equal to
$1,250,000,000 plus (ii) an amount equal to 75% of the net proceeds received by
the Parent from any offerings of Equity Interests of the Parent occurring after
the last day of the Parent’s fiscal quarter most recently ended prior to the
Closing Date in respect of which financial statements are available (other than
(x) proceeds received or expected to be received within ninety (90) days before
or after the redemption, retirement or repurchase of Equity Interests in the
Parent up to the amount paid by the Parent in connection with such redemption,
retirement or repurchase, in each case where, for the avoidance of doubt, the
net effect is that the Parent shall not have increased its net worth as a result
of any such proceeds less (y) the amount of any proceeds that were expected to
be, but were not, received within 90 days after any such redemption, retirement
or repurchase).

 

(f)            Consolidated Unsecured Interest Coverage Ratio. Permit the
Consolidated Unsecured Interest Coverage Ratio to be less than 2.00 to 1.00 as
of the end of any fiscal quarter of the Parent.

 

(g)           Consolidated Unencumbered Debt Yield. Permit the Consolidated
Unencumbered Debt Yield to be less than twelve percent (12%) as of the end of
any fiscal quarter of the Parent.

 

6.             EVENTS OF DEFAULT.  Upon the occurrence of any of the following
events, Administrative Agent may (on behalf of Lenders), without notice to
Borrowers or Guarantor, declare (a) any or all of the Obligations, whether or
not then due, immediately due and payable by Borrowers under the Loan Documents
and (b) any or all of the Guaranteed Obligations, whether or not then due,
immediately due and payable by Guarantor under this Guaranty, and Administrative
Agent shall be entitled to all available remedies under the Loan Documents, at
law or in equity as a result thereof.

 

6.1          Event of Default under Loan Documents.  The occurrence of an “Event
of Default” as defined in the Loan Agreement.

 

6.2          Failure to Perform. Other than those agreements, covenants and
provisions referred to elsewhere in this Section 6, (a) Guarantor fails to
perform any of its obligations or breaches any covenant under this Guaranty and
Guarantor fails to cure such failure or breach within thirty (30) days after
receipt of written notice of the same from Administrative Agent to Guarantor;
however, Guarantor shall have an additional thirty (30) days to cure such
failure if (i) such failure does not involve the failure to make payments on a
monetary obligation; (ii) such failure cannot reasonably be cured within thirty
(30) days; and (iii) Guarantor is diligently undertaking to cure such default;
or (b) this Guaranty is revoked or terminated by

 

13

--------------------------------------------------------------------------------


 

Guarantor, or (c) any representation or warranty made or given by Guarantor to
Administrative Agent proves to be false or misleading in any material respect.

 

6.3          Cross-Default. (i) Any Credit Party or any Subsidiary fails (after
giving effect to any notice or grace periods applicable thereto) to make any
required payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Recourse
Indebtedness or fails to observe or perform any other agreement or condition
relating to any such Material Recourse Indebtedness contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Material Recourse Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Material Recourse Indebtedness pursuant to the terms thereof
to be demanded or to become due or to require such Credit Party or Subsidiary to
repurchase, prepay, defease or redeem (automatically or otherwise) or make an
offer to repurchase, prepay, defease or redeem such Material Recourse
Indebtedness pursuant to the terms thereof, prior to its stated maturity; or
(ii) any Credit Party or any Subsidiary fails (after giving effect to any notice
or grace periods applicable thereto) to make any required payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Non-Recourse Indebtedness or fails to
observe or perform any other agreement or condition relating to any such
Material Non-Recourse Indebtedness contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Non-Recourse Indebtedness to cause, with the giving of notice
if required, such Material Non-Recourse Indebtedness pursuant to the terms
thereof to be demanded or to become due or to require such Credit Party or
Subsidiary to repurchase, prepay, defease or redeem (automatically or otherwise)
or make an offer to repurchase, prepay, defease or redeem such Material
Non-Recourse Indebtedness pursuant to the terms thereof, prior to its stated
maturity; or (iii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which any Credit Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Credit Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by a Credit Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; provided that this clause (e) shall not
apply to (i) Secured Debt that becomes due and payable as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness and such Indebtedness is assumed or repaid in
full when required under the documents providing for such Indebtedness, (ii) any
redemption, repurchase, conversion or settlement with respect to any convertible
debt security which is consummated in accordance with the terms of such
convertible debt security, unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iii) any early payment requirement or
unwinding or termination with respect to any Swap Contract (A) not arising out
of a default by any Credit Party and (B) to the extent that such Swap
Termination Value owed has been paid in full by such Credit Party when due.

 

14

--------------------------------------------------------------------------------


 

6.4          REIT Status. Guarantor breaches the covenant set forth in
Section 4.9 hereof, which Event of Default shall be deemed “material” for the
purposes of Section 8.12 of the Loan Agreement.

 

6.5          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Guarantor herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made (or, to the extent qualified by materiality, shall be
incorrect in any respect when made or deemed made).

 

7.             MISCELLANEOUS

 

7.1          Enforcement.  Administrative Agent shall have the right to enforce
this Guaranty in a separate action against one or more persons comprising
Guarantor, or by an action against Guarantor and some or all of the other
Persons obligated under the Loan Documents, or any combination of the foregoing.

 

7.2          Revival and Reinstatement.  This Guaranty shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Borrower or any other Borrower Party for liquidation or
reorganization, should any Borrower or any other Borrower Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Borrower or other
Borrower Party’s assets.  This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Guaranteed Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by
Administrative Agent or Lenders, whether as a “voidable preference”, “fraudulent
conveyance”, or otherwise, all as though such payment or performance had not
been made to Administrative Agent (for the account of Lenders) or to any Lender
in the first place.  In the event that any payment of any Obligation, or any
part thereof, is rescinded, reduced, restored or returned, the Guaranteed
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

7.3          No Marshaling.  Administrative Agent has no obligation to marshal
any assets in favor of Guarantor, or against or in payment of (a) any of the
Guaranteed Obligations, or (b) any other obligation owed to Administrative Agent
or Lenders by Guarantor, Borrowers or any other Person.

 

7.4          No Modification, Waiver or Release Without Writing.  Except as may
otherwise be expressly set forth herein, this Guaranty may not be modified,
amended, revised, revoked, terminated, changed or varied in any way whatsoever,
nor shall any waiver of any of the provisions of this Guaranty be binding upon
Administrative Agent or Lenders, except as expressly set forth in a writing duly
executed by Administrative Agent (on behalf of Lenders).  No waiver by
Administrative Agent (on behalf of Lenders) of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by Administrative Agent (on behalf of Lenders) permitted hereunder shall
in any way affect or impair Administrative Agent’s or any Lender’s rights or the
obligations of Guarantor under this Guaranty.

 

15

--------------------------------------------------------------------------------


 

In the event that there is a proposal to modify, waive or restate, or request a
consent or approval with respect to, the Credit Agreement (including but not
limited to a written waiver of an existing or potential Default or Event of
Default (each as defined in the Credit Agreement) that is intended to be
eliminated by such modification, restatement or waiver) (each of the foregoing,
a “Proposed Modification”), then, upon the effectiveness of such Proposed
Modification under the Credit Agreement, (A) each Lender shall be deemed to have
automatically approved the modification of all corresponding provisions
contained in this Guaranty in a manner corresponding to the Proposed
Modification if such Lender or an affiliate of such Lender approved the Proposed
Modification under the Credit Agreement and (B) in the case where the Lenders
described in clause (A) above constitute the Required Lenders, all corresponding
provisions contained in this Guaranty shall be deemed modified or restated, or
such waiver, consent or approval granted, in a manner corresponding to the
Proposed Modification, unless such modification, restatement, waiver, consent or
approval requires the consent of each Lender or each Lender directly affected
thereby under Section 11.2 of the Loan Agreement.  If requested by Guarantor or
the Administrative Agent, Guarantor, the Administrative Agent and each approving
Lender (including any Lender deemed to have approved as described above) shall
execute and deliver a written amendment to, restatement of, or waiver, consent
or approval of the provisions of this Guaranty memorializing such modification,
restatement, waiver, consent or approval.

 

7.5          Assignment; Successors and Assigns.  No Guarantor may assign such
Guarantor’s obligations or liability under this Guaranty and no Lender may
assign its rights under this Guaranty except in connection with an assignment of
all or a portion of its Loan Commitment pursuant to the terms of the Loan
Agreement.  Subject to the preceding sentence, this Guaranty shall be binding
upon the parties hereto and their respective heirs, executors, successors,
representatives and assigns and shall inure to the benefit of the parties hereto
and their respective successors and assigns.  Lenders may, subject to the terms
of the Loan Agreement, sell or assign the Guaranteed Obligations, the Notes or
other Loan Documents or any part thereof, or grant participations therein, and
in any such event each and every assignee or holder of, all or any of the
Guaranteed Obligations shall have the right to enforce this Guaranty, by suit or
otherwise for the benefit of such assignee, holder, or participant, as fully as
if herein by name specifically given such right.

 

7.6          Integration.  This Guaranty is the entire agreement of Guarantor
with respect to the subject matter of this Guaranty, provided that this Guaranty
shall not in any way limit or abrogate the obligations of Guarantor under the
other Loan Documents, including, without limitation, under the Environmental
Indemnity Agreement.

 

7.7          Rights Cumulative.  All of Administrative Agent’s and each Lender’s
rights under this Guaranty and the other Loan Documents are cumulative.  The
exercise of any one right does not exclude the exercise of any other right given
in this Guaranty or the other Loan Documents or any other right of
Administrative Agent and Lenders not set forth in this Guaranty or the other
Loan Documents.

 

7.8          Severability.  Whenever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be

 

16

--------------------------------------------------------------------------------


 

ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.

 

7.9          Material Inducement; Consideration.  Guarantor acknowledges and
agrees that Administrative Agent and Lenders are specifically relying upon the
representations, warranties, agreements and waivers contained herein and that
such representations, warranties, agreements and waivers constitute a material
inducement to Administrative Agent and Lenders to accept this Guaranty and to
enter into the Loan Agreement and the transaction contemplated therein. 
Guarantor further acknowledges that it expects to benefit from Lenders’
extension of financing accommodations to Borrowers because of its relationship
to Borrowers, and that it is executing this Guaranty in consideration of that
anticipated benefit.

 

7.10        Cooperation.  Guarantor acknowledges that Lenders and their
successors and assigns may subject to the terms of the Loan Agreement (i) sell,
transfer or assign the Loan to one or more investors, or (ii) participate the
Loan secured by this Guaranty to one or more investors.  Guarantor shall
cooperate with Administrative Agent in effecting any such transaction and shall
provide such information and documents relating to Guarantor, as Administrative
Agent may reasonably request in connection therewith, including information
concerning its business and operations that Administrative Agent may reasonably
request.  Administrative Agent shall be permitted to share all such information
with the proposed transferees and participants, provided such parties agree to
keep such information confidential.

 

7.11        Counterparts.  This Guaranty may be executed in counterparts, each
of which shall be deemed an original, but all of which, when taken together,
shall be deemed one and the same agreement.

 

7.12        Governing Law.  This Guaranty shall be governed by and construed in
accordance with the internal laws of the State of New York (the “State”),
without regard to conflicts of law principles.

 

7.13        Assignment of Rights in Insolvency Proceedings.  In the event any
Insolvency Proceeding is instituted by or against any Borrower, whether
voluntary or involuntary, Administrative Agent (on behalf of Lenders) shall have
the right to: (a) file claims in any such proceeding on behalf of Guarantor; and
(b) vote Guarantor’s claims in any such proceeding.

 

7.14        Time of Essence.  Time is of the essence in this Guaranty.

 

7.15        Notice.

 

(a)           General.  Except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the address, telecopier number or
electronic mail address set forth below for each party.  Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by telecopier shall be deemed to have been given
when sent (except that, if not given during normal business hours for the

 

17

--------------------------------------------------------------------------------


 

recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

 

If to Guarantor:

c/o Care Capital Properties, Inc.

 

191 N. Wacker Drive, Suite 1200

 

Chicago, Illinois 60606

 

Attention: Chief Financial Officer

 

Facsimile: (312) 881-4799

 

 

with a copy to:

c/o Care Capital Properties, Inc.

 

191 N. Wacker Dr., Suite 1200

 

Chicago, Illinois 60606

 

Attention: General Counsel

 

Telephone: (312) 881-4704

 

Facsimile: (312) 881-4798

 

Email: kbenson@carecapitalproperties.com

 

 

and:

 

 

 

 

Sidley Austin LLP

 

One South Dearborn Street

 

Chicago, Illinois 60603

 

Attention: Robert J. Lewis

 

Facsimile: 312-853-7036

 

Email: rlewis@sidley.com

 

 

If to Administrative Agent:

Capital One, National Association

 

Loan Name: CCP Texas Portfolio

 

4445 Willard Avenue, 6th Floor

 

Chevy Chase, Maryland 20815

 

Attention: Portfolio Manager Healthcare Real Estate

 

Facsimile: (301) 280-0299

 

Attention: Scott Rossbach

 

Facsimile: (855) 717-8092

 

Email: scott.rossbach@capitalone.com

 

 

with a copy to:

Capital One, National Association

 

Loan Name: CCP Texas Portfolio

 

500 West Monroe, 28th Floor

 

Chicago, Illinois 60601

 

Attention: Ted Tuerk

 

Facsimile: (855) 438-1132

 

Email: ted.tuerk@capitalone.com

 

 

with a copy to:

Capital One, National Association

 

Loan Name: CCP Texas Portfolio

 

5804 Trailridge Drive

 

Austin, Texas 78731

 

Attention: Diana Pennington, Chief Counsel

 

18

--------------------------------------------------------------------------------


 

 

Capital One Healthcare Real Estate

 

Facsimile: (855) 438-1132

 

Email: diana.pennington@capitalone.com

 

(b)           Electronic Communications.  Notices and other communications to
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent.  Administrative Agent or Guarantor
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Any party may change its respective address for the giving of notice to another
address by giving at least ten (10) business days’ notice of such change.

 

7.16        Parties in Interest.  Except as expressly set forth herein, nothing
in this Guaranty, whether express or implied, is intended to confer any rights
or remedies under or by reason of this Guaranty on any person other than
Administrative Agent and Lenders and their respective successors and assigns,
nor is anything in this Guaranty intended to relieve or discharge the
obligations or liability of any third persons to Administrative Agent and
Lenders, nor shall any provision give any third persons other than
Administrative Agent and Lenders and their respective successors and assigns any
right of subrogation over or against Guarantor.

 

7.17        VENUE.  GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN IN THE CITY AND STATE
OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY
MAY BE LITIGATED IN SUCH COURTS.  GUARANTOR EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON GUARANTOR BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO GUARANTOR, AT THE
ADDRESS SET FORTH IN THE LOAN AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

7.18        WAIVER OF JURY TRIAL.  GUARANTOR, AND BY THEIR ACCEPTANCE OF THIS
GUARANTY, ADMINISTRATIVE AGENT AND LENDERS, HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS GUARANTY AND THE BUSINESS RELATIONSHIP THAT IS BEING
ESTABLISHED.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY
GUARANTOR, AND BY THEIR ACCEPTANCE OF THIS GUARANTY, ADMINISTRATIVE AGENT AND
LENDERS.  ADMINISTRATIVE AGENT AND GUARANTOR ACKNOWLEDGE THAT NONE OF
ADMINISTRATIVE AGENT AND LENDERS, NOR ANY PERSON ACTING ON BEHALF OF

 

19

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR LENDERS HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT.  GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS HAVE ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH OF THEM WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  GUARANTOR, ADMINISTRATIVE
AGENT AND LENDERS FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE
HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS GUARANTY AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.

 

7.19        WAIVERS.  THE WAIVERS SET FORTH IN THIS GUARANTY (INCLUDING, WITHOUT
LIMITATION, SECTIONS 7.17 AND 7.18 ABOVE) ARE KNOWINGLY, INTENTIONALLY, AND
VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR ACKNOWLEDGES THAT NEITHER ANY
LENDER, NOR ADMINISTRATIVE AGENT, NOR ANY PERSON ACTING ON BEHALF OF ANY OF
THEM, HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THESE WAIVERS OR IN ANY WAY
TO MODIFY OR NULLIFY THEIR EFFECT.  GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS GUARANTY AND IN THE MAKING OF THESE WAIVERS BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THESE WAIVERS WITH COUNSEL.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

20

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

CARE CAPITAL PROPERTIES, LP,

 

a Delaware limited partnership

 

 

 

By:

Care Capital Properties GP LLC,

 

 

a Delaware limited liability

 

 

company, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

 

Name:

Lori B. Wittman

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

CARE CAPITAL PROPERTIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Lori B. Wittman

 

Name:

Lori B. Wittman

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

 

Signatures Page

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF BORROWERS

 

CCP Brodie 7515 LLC

CCP Riverside 7516 LLC

CCP West Oaks 7528, LLC

CCP Baytown 7518 LLC

CCP Cedar Bayou 7518 LLC

CCP Bandera 7525 LLC

CCP Mystic Park 7526 LLC

CCP Paramount San Antonio 7527 LLC

CCP West Oaks 7517 LLC

CCP Westwood 7529 LLC

CCP Paramount Pasadena 7536 LLC

CCP Pointe 7537 LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

As used in this Guaranty, the following terms shall have the meanings set forth
below:

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Capitalization Rate” means 10.0% for all Government Reimbursed Properties and
7.5% for all Non-Government Reimbursed Properties.

 

“Closing Date” means January 29, 2016.

 

“Consolidated Adjusted Net Worth” means, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus
(b) accumulated depreciation and accumulated amortization, in each case,
determined on a consolidated basis in accordance with GAAP minus (c) assets that
are considered to be intangible assets under GAAP, excluding lease intangibles;
but excluding, in any event, for purposes hereof, unrealized gains and losses on
Swap Contracts reported on a consolidated balance sheet as accumulated other
comprehensive income or loss.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of Consolidated Net Income plus, without duplication, to the extent deducted in
computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges, (c) Consolidated Interest Expense, (d) provision for
taxes, and (e) minority interest expense attributable to non-wholly owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax effects thereon, and (v) merger-related expenses and deal costs,
including transition and integration expenses related to consummated
transactions and costs related to acquisitions and investments not permitted to
be capitalized pursuant to GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the four (4) consecutive
fiscal quarters ending on such date to (b) Consolidated Fixed Charges for the
four (4) consecutive fiscal quarters ending on such date.

 

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of, without duplication, (a) Consolidated Interest Expense, plus
(b) scheduled principal payments on Consolidated Total Indebtedness (excluding
any balloon or final payment) during the applicable period, plus (c) cash
dividends and distributions on preferred stock of the Parent, if any, in each
case determined on a consolidated basis in accordance with GAAP; but excluding,
in any event, (i) gains and losses from unwinding or break-funding of Swap
Contracts, (ii) write-

 

1

--------------------------------------------------------------------------------


 

offs of unamortized deferred financing fees, (iii) prepayment fees, premiums and
penalties, and (iv) other unusual or non-recurring items as are reasonably
acceptable to the Administrative Agent and the Required Lenders.

 

“Consolidated Group” means the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, the interest component under capital leases and the implied interest
component under securitization transactions and excluding, in any event,
amortization of deferred financing fees, amortization of debt discounts and swap
breakage costs.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income or loss determined on a consolidated basis in accordance with GAAP; but
excluding, in any event, (a) the income or loss of any Person that is not a
Consolidated Party in which any Consolidated Party has an equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to Consolidated Parties by such Person during such
period, (b) the income or loss of any Person accrued prior to the date that it
became a Consolidated Party or that such Person’s assets were acquired by a
Consolidated Party (except as otherwise required in connection with Section 1.03
of the Credit Agreement), and (c) any net after tax gains or losses attributable
to sales of non-current assets out of the ordinary course of business and
write-downs of non-current assets in anticipation of losses to the extent they
have decreased net income.

 

“Consolidated Party” means a member of the Consolidated Group.

 

“Consolidated Secured Debt” means the aggregate principal amount of Consolidated
Total Indebtedness that is Secured Debt.

 

“Consolidated Secured Debt Leverage Ratio” means, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt outstanding on such date to
(b) Consolidated Total Asset Value as of such date. Notwithstanding anything to
the contrary contained herein, for the purposes of this ratio, (i) Consolidated
Secured Debt on any date shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the aggregate amount of Consolidated Secured Debt
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date and (y) the
aggregate amount of all unrestricted cash and cash equivalents on such date and
escrow and other deposits (excluding unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated
Unsecured Debt to determine the Consolidated Unencumbered Debt Yield as of the
last day of such fiscal quarter) to the extent available for the repayment of
Consolidated Secured Debt of the type described in clause (x) and
(ii) Consolidated Total Asset Value shall be adjusted by deducting therefrom the
amount by which Consolidated Secured Debt is adjusted under clause (i).

 

“Consolidated Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) NOI derived

 

2

--------------------------------------------------------------------------------


 

from each Property for the fiscal quarter most recently ended on or prior to
such date of determination (for Properties owned or ground leased for all of the
four (4) fiscal quarter period then ended (it being understood and agreed that
all Properties owned or leased as of the Closing Date (other than the Properties
set forth on Schedule 1.01(a) to the Credit Agreement) shall be subject to this
clause (a)), multiplied by four, divided by (ii) the Capitalization Rate for
each such Property, (b) the acquisition price paid for each Property acquired
during the four (4) fiscal quarter period most recently ended (it being
understood and agreed that all Properties identified on Schedule 1.01(a) to the
Credit Agreement shall be subject to this clause (b) as of the Closing Date),
(c) the aggregate amount of unrestricted cash and cash equivalents as of the end
of the fiscal quarter most recently ended on or prior to such date of
determination, (d) the undepreciated GAAP book value of the Consolidated Group’s
interest in real property assets that are under construction or development
(other than Properties under renovation) but not yet substantially complete such
that occupancy is not viable, (e) the GAAP book value of the Consolidated
Group’s interest in unimproved land holdings, (f) the GAAP book value of the
Consolidated Group’s interest in all mortgages, mezzanine loans and notes
receivable, and (g) the Consolidated Parties’ pro rata share of the foregoing
items and components attributable to interests in Unconsolidated Affiliates.

 

“Consolidated Total Indebtedness” means, as of any day for the Consolidated
Group, the sum (without duplication) of (i) the Indebtedness of the Consolidated
Group and (ii) the Consolidated Parties’ pro rata share of Indebtedness of
Unconsolidated Affiliates attributable to the Consolidated Parties’ interests in
Unconsolidated Affiliates; provided that Consolidated Total Indebtedness shall
not include security deposits, accounts payable, accrued liabilities and prepaid
rents, any intracompany debt, or dividends and distributions declared but not
payable, each as defined in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means the ratio (expressed as a percentage)
of Consolidated Total Indebtedness to Consolidated Total Asset Value.

 

“Consolidated Unencumbered Debt Yield” means, as of any date of determination,
the ratio of (a) Unencumbered NOI for the then most recently completed period of
four (4) consecutive fiscal quarters plus interest income from unencumbered
Qualified Mortgage Loan Receivables (provided, however, the aggregate amount of
Qualified Mortgage Loan Receivables attributable to second mortgages or second
deeds of trust shall not exceed $150,000,000) for the then most recently
completed period of four (4) consecutive fiscal quarters to (b) the Consolidated
Unsecured Debt as of the last day of the then most recently completed fiscal
quarter. Notwithstanding anything to the contrary contained herein, for the
purposes of this ratio, Consolidated Unsecured Debt on any date shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Consolidated Unsecured Debt outstanding on such date that by
its terms is scheduled to mature on or before the date that is twenty-four (24)
months following such date and (y) the aggregate amount of all unrestricted cash
and cash equivalents (excluding unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated Secured
Debt to determine the Consolidated Secured Debt Leverage Ratio as of the last
day of such fiscal quarter) to the extent available for the repayment of
Consolidated Unsecured Debt of the type described in clause (x).

 

3

--------------------------------------------------------------------------------


 

“Consolidated Unsecured Debt” means, at any time, the portion of Consolidated
Total Indebtedness that is not Consolidated Secured Debt.

 

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered NOI for the four consecutive fiscal
quarters most recently ended to (b) Consolidated Unsecured Interest Expense for
the four consecutive fiscal quarters most recently ended (calculated as of the
last day of each of the first four fiscal quarters ending after the Closing Date
on an annualized basis reasonably acceptable to the Administrative Agent for the
four quarter period then ended).

 

“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period attributable to Consolidated
Unsecured Debt.

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of Consolidated Unsecured Debt to
Unencumbered Total Asset Value.

 

“Credit Agreement” means that certain Term Loan and Guaranty Agreement dated as
of January 29, 2016 among Guarantor and certain affiliates of Guarantor (each
such party sometimes referred to herein as a “Credit Party”), Administrative
Agent, and the lender parties thereto.

 

“Customary Recourse Carveouts” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

 

“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.

 

“Domestic Subsidiary” means a Subsidiary that is organized under the laws of any
state within the United States (other than any Subsidiary of any other
Subsidiary that is organized under the laws of any jurisdiction other than a
state within the United States).

 

“Eligible Ground Lease” means a ground lease as to which no payment default or
other material default or event of default has occurred or with the passage of
time or the giving of notice would occur and containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of thirty (30) years or more from the date the Property is included as
an Unencumbered Property; (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be

 

4

--------------------------------------------------------------------------------


 

terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

 

“Facility Lease” means a lease or sublease (including any master lease) with
respect to any Property owned or ground leased by any of the Consolidated
Parties as lessor, to a third party Tenant, which is a triple-net lease such
that such Tenant is required to pay all taxes, utilities, insurance (including
casualty insurance), maintenance and other customary expenses with respect to
the subject Property (whether in the form of reimbursements, additional rent or
otherwise) in addition to the base rental payments required thereunder such that
net operating income to the applicable Consolidated Party for such Property
(before non-cash items) equals the base rent paid thereunder.

 

“Government Reimbursed Properties” means Healthcare Facilities in respect of
which 51% or more of revenues are generated from reimbursements under Medicare,
Medicaid and other government programs for payment of services rendered by
healthcare providers (i.e. skilled nursing facilities, hospitals, etc.).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

5

--------------------------------------------------------------------------------


 

“Healthcare Facility” means any skilled nursing facilities, hospitals, long term
acute care facilities, inpatient rehabilitation facility, medical office
buildings, assisted living facilities, independent living facilities or memory
care or other personal care facilities and ancillary businesses that are
supplemental or incidental to the foregoing.

 

“Indebtedness” means (without duplication), at any time and with respect to any
Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money, whether secured or unsecured, and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments including, without limitation, recourse and non-recourse mortgage
debt;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  aggregate net obligations of such Person
under Swap Contracts;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, to the extent of the value of the property
encumbered by such Lien;

 

(f)                                   capital leases and Synthetic Lease
Obligations;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person at any time prior to the date that is six months after
the maturity date under the Credit Agreement (other than obligations that can
solely be satisfied by delivery of Equity Interests of such Person), valued, in
the case of a redeemable preferred interest, at the liquidation preference
thereof, and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
Consolidated Party and a negative number if such amount would be owed to a
Consolidated Party) and the net obligations under Swap Contracts shall not be
less than zero and (ii) the amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Any liability will be excluded
so long as it is (1) secured by a letter of credit issued for the benefit of a
Credit Party or other Consolidated Party in form and substance and from a
financial institution reasonably acceptable to the Administrative Agent, but

 

6

--------------------------------------------------------------------------------


 

only to the extent no Credit Party or other Consolidated Party has liability
therefor, (2) any obligation (including obligations under so called “sandwich
leases”) against which a third party indemnified any Credit Party or other
Consolidated Party, or guarantees all loss suffered by any Credit Party or other
Consolidated Party on account thereof, to the extent the indemnitor or guarantor
has the financial wherewithal to satisfy its obligation, or (3) is otherwise
acceptable as a “Covered Liability” in the reasonable discretion of the
Administrative Agent and the Required Lenders.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Material Adverse Effect” means any event or condition that (a) results in a
material adverse change in, or has a material adverse effect on, the business,
assets, properties, operations or financial condition of the Parent and its
Subsidiaries, taken as a whole, (b) materially impairs the ability of the
Borrower Parties, taken as a whole, to perform their payment and other material
obligations under the Loan Documents, taken as a whole, or (c) has a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower Parties, taken as a whole, of any payment or other material
provision of any Loan Document; provided, however, that any event or condition
will be deemed to have a “Material Adverse Effect” if such event or condition
when taken together with all other events and conditions occurring or in
existence at such time (including all other events and conditions which, but for
the fact that a representation, warranty or covenant is subject to a “Material
Adverse Effect” exception, would cause such representation or warranty contained
herein to be untrue or such covenant to be breached) would result in a “Material
Adverse Effect”, even though, individually, such event or condition would not do
so.

 

“Material Non-Recourse Indebtedness” means any Indebtedness of a Credit Party
and/or any Subsidiary that (a) constitutes Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness under the Credit Agreement and
Indebtedness under Swap Contracts) that (a) does not constitute Non-Recourse
Indebtedness, and (b) individually or in the aggregate, has a principal amount
(including, without duplication, undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount.

 

“Mortgage Loan Receivable” means any loan or other note receivable owned by or
held by any of the Consolidated Parties, in each case, secured by a mortgage or
deed of trust on Property.

 

7

--------------------------------------------------------------------------------


 

“Negative Pledge” means any agreement (other than the Credit Agreement, each
promissory note evidencing the loan under the Credit Agreement and the Fee
Letter (as defined in the Credit Agreement)) that in whole or in part prohibits
the creation of any Lien on, or any transfer of, any assets of a Person;
provided, however, that an agreement that establishes a maximum ratio of
unsecured debt to unencumbered assets, or of secured debt to total assets, or
that otherwise conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a “Negative
Pledge” for purposes of this Guaranty.

 

“NOI” means, with respect to any Property for the applicable period, (a) rental
payments and other revenues received in cash by the applicable Consolidated
Party (whether in the nature of base rent, minimum rent, percentage rent,
additional rent, proceeds of rent loss or business interruption insurance or
otherwise, but exclusive of (x) security deposits, earnest money deposits,
advance rentals, reserves for capital expenditures, impounds, escrows, charges,
expenses or items required to be paid or reimbursed by the Tenant thereunder,
except, with respect to any of the foregoing in this clause (x), to the extent
applied in satisfaction of any tenant’s obligations for rent, and (y) proceeds
from a sale of such Property) pursuant to the Facility Leases applicable to such
Property, minus (b) all expenses paid by a Consolidated Party and not reimbursed
by a Person that is not a Consolidated Party (excluding interest but including
an appropriate accrual for property taxes and insurance net of cash reserves
therefor held by a Consolidated Party) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses,
depreciation and income taxes of the Parent and its Subsidiaries and any
property management fees).

 

“Non-Government Reimbursed Properties” means Healthcare Facilities that are not
Government Reimbursed Properties (e.g., assisted living facilities, independent
living facilities, memory care facilities, medical office buildings, etc.).

 

“Non-Recourse Indebtedness” means, with respect to any Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person for repayment, other than to the extent of any security
therefor or pursuant to Customary Recourse Carveouts, (b) if such Person is a
single asset entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
single asset holding company, any Indebtedness of such single asset holding
company resulting from a guarantee of, or lien securing, Indebtedness of a
single asset entity that is a subsidiary of such single asset holding company,
so long as, in each case, either (i) the holder of such Indebtedness has no
recourse to such single asset holding company for repayment, other than to the
Equity Interests held by such single asset holding company in such single asset
entity or pursuant to Customary Recourse Carveouts or (ii) such single asset
holding company has no assets other than Equity Interests in such single asset
entity and cash or cash equivalents and other assets of nominal value incidental
to the ownership of such single asset entity.

 

8

--------------------------------------------------------------------------------


 

“Parent” means Care Capital Properties, Inc., a Delaware corporation.

 

“Pro Forma Basis” means, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four
(4) consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions of the Credit Agreement. Further,
for purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of a Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date of the subject transaction, and (ii) Indebtedness paid or retired in
connection with the subject transaction shall be deemed to have been paid and
retired as of the first day of the applicable period; (b) in the case of an
acquisition, development or redevelopment, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such acquisition, development or redevelopment shall be
included to the extent relating to any period prior to the date of the subject
transaction, and (ii) Indebtedness incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of the issuance or exercise of Equity Interests, Indebtedness paid or
retired in connection therewith shall be deemed to have been paid and retired as
of the first day of the applicable period.

 

“Property” as to any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures.

 

“Qualified Mortgage Loan Receivable” means any Mortgage Loan Receivable that is
secured by a first or second mortgage or a first or second deed of trust on
Property so long as the mortgagor or grantor with respect to such Mortgage Loan
Receivable is not delinquent sixty (60) days or more in interest or principal
payments due thereunder.

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“REIT Election Effective Date” means the date upon which the election by the
Parent to qualify as a REIT is effective.

 

“Required Lenders” means, as of any date of determination, lenders under the
Credit Agreement holding more than 50% of the aggregate outstanding principal
amount of the loans under the Credit Agreement on such date; provided that the
portion of the such loan held by any Defaulting Lender (as defined in the Credit
Agreement) shall be excluded for purposes of making a determination of the
Required Lenders.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Acquisition” means, the Parent’s acquisition, directly or through
any of the named borrowers under the Credit Agreement or any other Subsidiary,
pursuant to one

 

9

--------------------------------------------------------------------------------


 

transaction or a series of related transactions occurring contemporaneously, of
one or more entities or property portfolios with total assets of at least
$200,000,000.

 

“Specified Jurisdictions” means Canada, the United Kingdom, Germany, France,
Switzerland and such other countries as proposed by the Borrower and approved by
the Required Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Parent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a lender under the Credit
Agreement or any affiliate of such lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

 

10

--------------------------------------------------------------------------------


 

“Threshold Amount” means (a) with respect to Material Recourse Indebtedness,
$50,000,000, (b) with respect to Material Non-Recourse Indebtedness,
$100,000,000, (c) with respect to the Swap Termination Value owed by a Credit
Party or any Subsidiary, $50,000,000.

 

“Unconsolidated Affiliate” means any Person (a) in which any Consolidated Party,
directly or indirectly, holds an Equity Interest, which investment is accounted
for in the consolidated financial statements of the Consolidated Group on an
equity basis of accounting and (b) whose financial results are not consolidated
with the financial results of the Consolidated Group under GAAP.

 

“Unencumbered NOI” means, for any period, NOI from all Unencumbered Properties
for such period.

 

“Unencumbered Property” means, at any time any Property that satisfies all of
the Unencumbered Property Criteria at such time.

 

“Unencumbered Property Criteria” means, with respect to any Property, the
following criteria:

 

(a)                                 The Property is a Healthcare Facility
located in the United States or a Specified Jurisdiction.

 

(b)                                 The Property is wholly-owned in fee simple
directly by, or is ground leased pursuant to an Eligible Ground Lease directly
by, a wholly-owned direct or indirect Subsidiary (such Subsidiary that directly
owns or ground leases such Property being referred to herein as the “Direct
Owner”).

 

(c)                                  Each Subsidiary that owns an Equity
Interest in the Direct Owner of such Property (whether directly or through
ownership of Equity Interests in other Subsidiaries) (each an “Indirect Owner”),
is a wholly-owned direct or indirect Subsidiary.

 

(d)                                 Each Domestic Subsidiary that is the Direct
Owner of such Property or an Indirect Owner of such Direct Owner and is a
borrower or guarantor of, or otherwise has a payment obligation in respect of,
any Unsecured Debt is a “Guarantor” under the Credit Agreement.

 

(e)                                  If the Property is located in the United
States, the Direct Owner of such Property and each Indirect Owner of such Direct
Owner is a Domestic Subsidiary.

 

(f)                                   The Equity Interests of the Direct Owner
of such Property and each Indirect Owner of such Direct Owner (or the right to
any income therefrom) are not subject to any Lien or Negative Pledge (other than
as expressly permitted under Section 7.01 of the Credit Agreement).

 

(g)                                  The Property (or the right to any income
therefrom) is not subject to any ground lease (other than an Eligible Ground
Lease), Lien or Negative Pledge (other than as expressly permitted under
Section 7.01 of the Credit Agreement).

 

11

--------------------------------------------------------------------------------


 

“Unencumbered Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) Unencumbered NOI for the fiscal quarter most recently ended on or prior
to such date of determination (for Unencumbered Properties owned or ground
leased for all of the four (4) fiscal quarter period then ended (it being
understood and agreed that all Properties identified as being so owned or leased
as of the Closing Date (other than the Properties set forth on Schedule
1.01(a) to the Credit Agreement) shall be subject to this clause (a))),
multiplied by four, divided by (ii) the Capitalization Rate for each such
Property, (b) the acquisition price paid for each Unencumbered Property acquired
during the four (4) fiscal quarter period then most recently ended (it being
understood and agreed that all Properties identified on Schedule 1.01(a) to the
Credit Agreement shall be subject to this clause (b) as of the Closing Date),
(c) the aggregate amount of all unrestricted cash and cash equivalents as of the
end of the fiscal quarter most recently ended on or prior to such date of
determination (excluding any such unrestricted cash and cash equivalents and
escrow and other deposits deducted from the calculation of Consolidated Secured
Debt to determine the Consolidated Secured Debt Leverage Ratio as of the last
day of such fiscal quarter) and (d) the book value of unencumbered Qualified
Mortgage Loan Receivables; provided, that (i) not more than 20% of Unencumbered
Total Asset Value at any time may be in respect of Unencumbered Properties
located in Specified Jurisdictions, with any excess over the foregoing limit
being excluded from Unencumbered Total Asset Value, (ii) not more than fifteen
percent (15%) of Unencumbered Total Asset Value at any time may be in respect of
Unencumbered Properties that are subject to Eligible Ground Leases (rather than
wholly-owned in fee simple), with any excess over the foregoing limit being
excluded from Unencumbered Total Asset Value and (iii) when calculating
Unencumbered Total Asset Value, the aggregate amount of Qualified Mortgage Loan
Receivables attributable to second mortgages or second deeds of trust added
pursuant to clause (d) of this definition shall not exceed $250,000,000.

 

“Unsecured Debt” means, as to any Person, Indebtedness of such Person that is
not Secured Debt.

 

12

--------------------------------------------------------------------------------